Citation Nr: 1221979	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral arm/elbow disability.  

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to service connection for a gastrointestinal disability.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  

7.  Entitlement to service connection for traumatic brain injury (TBI).  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991, from December 1992 to June 1996, and from January 2005 to October 2005, with additional time served in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the claims for additional development in June 2010.  

Regarding the Veteran's claim for service connection for a right wrist disability, the Board notes that this claim was denied in a January 2008 rating decision.  However, at his November 2010 VA examination, the Veteran complained of wrist pain and was diagnosed with right wrist tendonitis.  The RO included the issue of service connection for a right wrist disability in a March 2012 supplemental statement of the case and then certified that issue to the Board.  In light of this procedural posture, the Board will accept jurisdiction of the appeal of the right wrist claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The  issue of entitlement to service connection for a left wrist disability has been raised by the record, but has not been initially adjudicated in a rating decision by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  A bilateral knee disability was not manifested during service, is not etiologically related to service, and has been diagnosed as patellofemoral pain syndrome of the bilateral knees. 

3.  A bilateral arm/elbow disability was not manifested during service, is not etiologically related to service, and has been diagnosed as lateral epicondylitis of the bilateral elbows with mild degenerative joint disease. 

4.  A gastrointestinal disability was manifested during service as the result of alcohol abuse, is not etiologically related to service, and has been diagnosed as gastroesophageal reflux disease (GERD).     

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has headaches that were incurred in service.  

6.  A respiratory disability was not manifested during service, is not etiologically related to service, is not an asbestos-related pulmonary disorder, and has been diagnosed as sinusitis.   

7.  There is no competent and credible evidence establishing that the Veteran currently has TBI.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, and may not be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2011).  

2.  A bilateral arm/elbow disability was not incurred in or aggravated by active service, and may not be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2011).  

3.  A gastrointestinal disability was not incurred in or aggravated by active service, and may not be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, 3.317 (2011). 

4.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304(b), 3.307, 3.309 (2011).

5.  A respiratory disability was not incurred in or aggravated by active service, and may not be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(b), 3.317 (2011).  
   
6.  TBI was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2007 letter, issued prior to the January 2008 rating decision on appeal, and in a November 2008 letter, issued prior to the February 2009 rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2007 and November 2008 letters also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  The case was last adjudicated in March 2012.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, Social Security Administration (SSA) records, VA medical records, VA examination reports, and the Veteran's statements.   

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA Gulf War protocol examination to determine the etiologies of his bilateral knee disability, bilateral arm disability, gastrointestinal disability, headaches, respiratory disability, and TBI.  In response, the RO/AMC scheduled the Veteran for a November 2010 VA examination.  However, although the Veteran attended the examination for his joints and headaches, he refused to cooperate with the testing required for his gastrointestinal disability, respiratory disability, and TBI.  Thus, no diagnoses or opinions could be rendered for his claims for service connection for a gastrointestinal disability, respiratory disability, and TBI.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing statements, reporting for some VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis, ulcers, brain hemorrhage, brain thrombosis, or sarcoidosis become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b) , provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Persian Gulf War provisions of 38 U.S.C. § 1117 were amended, effective March 1, 2002.  See Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001).  In pertinent part, the new law provides that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  The Veteran is not adversely impacted by the Board's application of the amended law in this case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues he has joint pain in his knees and arms/elbows, ulcers, headaches, and respiratory problems, to include as being due to undiagnosed illness.

Bilateral Knee Disability and Bilateral Arm/Elbow Disability

Service treatment records for all of the Veteran's periods of service are negative for any complaints or treatment for any knee, arm, or elbow disability.  At the Veteran's most recent separation examination in September 2005, he made no musculoskeletal complaints and was not found to have any musculoskeletal abnormalities.  

In a September 2007 post-deployment assessment relating to the Veteran's deployment in the Persian Gulf in March 2005, the Veteran reported that his health had gotten worse during his deployment.  He indicated that he currently had swollen, stiff, or painful joints.  

On VA examination in November 2010, the Veteran complained of achy knees and elbows.  X-rays of the bilateral knees were normal, but x-rays of the bilateral elbows revealed small osteophyte at the medial proximal ulna compatible with minimal degenerative changes.  After reviewing the Veteran's claims file, the examiner diagnosed him with patellofemoral pain syndrome of the bilateral knees and lateral epicondylitis of the bilateral elbows with mild degenerative joint disease.  She noted the Veteran's contention that the onset of his joint symptoms was in 1993, which was several years prior to his service in the Persian Gulf, and concluded that his knee and arm/elbow disabilities would therefore be unrelated to any Persian Gulf War conditions.  She also opined that the Veteran's bilateral knee disability and bilateral arm/elbow disability were not caused by or a result of his military service.  She explained that although the Veteran claimed that his joint pain began in 1993, there was clearly no evidence of this in his service treatment records.  She noted that there was no indication of joint pain until 2007, and that the Veteran did not even specify which joints were affected by pain.  The examiner found no evidence that the Veteran's joint pain that developed in 2007 was caused by his period of service in 1993.  She also concluded that there was no evidence in the records showing that a deployment to the Persian Gulf in 2005 led to the development of joint pain in 2007.  

With regard to service connection for bilateral knee and arm/elbow disabilities on a direct basis, the Board reiterates that the Veteran's service treatment records were found to be negative for any complaints, diagnosis, or treatment of any bilateral knee or arm/elbow disabilities.  In addition, arthritis of the knees or elbows was not shown to a compensable degree within one year following the Veteran's discharge from service, for any period of active service.  

Moreover, the Board notes that at no time did any of the Veteran's treating providers find that his patellofemoral pain syndrome of the bilateral knees and lateral epicondylitis of the bilateral elbows with mild degenerative joint disease were due to his period of service.  However, the November 2010 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's patellofemoral pain syndrome of the bilateral knees was related to any of his periods of service, and that it was less likely than not that the Veteran's lateral epicondylitis of the bilateral elbows with mild degenerative joint disease was related to his periods of service.  The November 2010 VA examiner explained that there was no evidence of any joint symptoms until after service in 2007.  She also reported that there was no evidence that the Veteran's joint pain that developed in 2007 was caused by his period of service in 1993 or by his deployment to the Persian Gulf in 2005.  For these reasons, the opinion by the November 2010 VA examiner is afforded great probative value.  

The Board concludes that the medical findings are of greater probative value than the Veteran's contentions regarding his patellofemoral pain syndrome of the bilateral knees and lateral epicondylitis of the bilateral elbows with mild degenerative joint disease.  The only evidence supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of musculoskeletal disabilities.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, joint pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Thus, the lay assertions as to the diagnosis and etiology of his claimed knee and arm/elbow symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's patellofemoral pain syndrome of the bilateral knees and lateral epicondylitis of the bilateral elbows with mild degenerative joint disease were not shown in active service or for several years thereafter, and his currently diagnosed patellofemoral pain syndrome of the bilateral knees and lateral epicondylitis of the bilateral elbows with mild degenerative joint disease have not been shown by competent medical evidence to be etiologically related to his active service.  In addition, as the Veteran's bilateral knee and arm/elbow disabilities have been diagnosed as patellofemoral pain syndrome of the bilateral knees and lateral epicondylitis of the bilateral elbows with mild degenerative joint disease, and hence, have been attributed to diagnosed musculoskeletal disorders, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for a bilateral knee disability and a bilateral arm/elbow disability is not warranted on any basis. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Gastrointestinal Disability 

Service treatment records for the Veteran's period of service from December 1992 to June 1996 show that in December 1995, the Veteran complained of ulcers.  He stated that he had suffered a past history of ulcers for the past 5 years that had never been diagnosed.  He reported that he experienced a burning sensation in his stomach that usually occurred when he ate salty foods or drank alcohol.  The Veteran was diagnosed with rule out alcohol gastritis, and the physician noted that the Veteran had a history of alcoholism.  At his June 1996 separation examination, the Veteran was noted to have alcohol dependence and a history of alcohol-induced gastritis.  Both were considered non-disabling.    

Service treatment records for the Veteran's other periods of service from May 1991 to October 1991 and from January 2005 to October 2005 are negative for any complaints or treatment for any gastrointestinal disability.  At his most recent separation examination in September 2005, the Veteran made no gastrointestinal complaints and was found to have no gastrointestinal abnormalities.  

In a September 2007 post-deployment assessment relating to the Veteran's deployment in the Persian Gulf in March 2005, the Veteran reported that his health had gotten worse during his deployment.  He indicated that he currently had frequent indigestion.  

Post-service VA medical records dated in July 2007, July 2008, and April 2009 show that the Veteran received intermittent treatment for GERD.  

On VA examination in November 2010, the Veteran complained of problems with diarrhea and acid reflux.  He reported that his diarrhea and acid reflux both started in 1993.  He stated that he did not eat on a regular schedule, had not eaten for 2 days, and had not had a bowel movement for 2 days.  He maintained that he typically had diarrhea with every bowel movement.  He indicated that he had lost 60 pounds since July 2010, which he blamed on irregular eating habits and his pending divorce.  The examiner was unable to provide a diagnosis for the Veteran because the Veteran did not return his stool sample and also canceled his upper gastrointestinal series and barium enema.  The examiner stated that since there was no gastrointestinal diagnosis, an opinion regarding etiology was not possible.  

With regard to service connection for a gastrointestinal disability on a direct basis, the Board acknowledges that the Veteran was treated for alcohol-related gastritis during his period of service from December 1992 to June 1996.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if the disability is the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).  Since the Veteran's in-service treatment for gastritis was the result of alcohol abuse, service connection cannot be warranted for a gastrointestinal disability on this basis.  In addition, ulcers were not shown to a compensable degree within one year following the Veteran's discharge from service, for any period of active service.  

Moreover, the Board notes that at no time did any of the Veteran's treating providers find that his GERD was due to his period of service.  The November 2010 VA examiner was unable to provide a diagnosis or an opinion regarding the etiology of the Veteran's gastrointestinal disability because the Veteran failed to comply with his gastrointestinal testing.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 
  
The Board acknowledges the Veteran's contentions regarding his gastrointestinal disability.  The only evidence supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of gastrointestinal disabilities.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, stomach pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Thus, the lay assertions as to the diagnosis and etiology of his claimed gastrointestinal symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's in-service treatment for gastritis was due to alcohol abuse, and his currently diagnosed GERD has not been shown by competent medical evidence to be etiologically related to his active service.  In addition, as the Veteran's gastrointestinal disability has been diagnosed as GERD, and hence, has been attributed to a diagnosed gastrointestinal disorder, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for a gastrointestinal disability is not warranted on any basis. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Headaches 

The Veteran contends that while stationed in the Persian Gulf, he was hit by a mortar in 2005 and that he had experienced headaches ever since.  

Service treatment records for all of the Veteran's periods of service are negative for any complaints or treatment for headaches.  At the Veteran's most recent separation examination in September 2005, he made no complaints about headaches and was not diagnosed with any headaches.  However, service treatment records do confirm that the Veteran was attacked and hit by mortar during his period of service in Iraq in April 2005.  

In a September 2007 post-deployment assessment relating to the Veteran's deployment in the Persian Gulf in March 2005, the Veteran reported that his health had gotten worse during his deployment.  He indicated that he currently had headaches.  

Post-service VA medical records dated from May 2008 to June 2008 show that the Veteran currently suffered from headaches.  He reported that the onset of his headaches was in 2005 after being hit by a mortar and falling unconscious.    

On VA examination in November 2010, the Veteran had current complaints of migraine headaches occurring at least once a day that manifested themselves as pain on both sides of his head and behind his eyes.  He stated that the throbbing, sharp pain lasted a couple of hours.  He reported that he started getting headaches in 2005.  He maintained that he had nausea and vomiting with less than half of the headaches.  He also indicated that he had problems with light and noise sensitivity and that all his headaches were prostrating.  The examiner diagnosed the Veteran with recurrent tension headaches.  She opined that the Veteran's recurrent tension headaches were not caused by or a result of his military service.  She explained that there was no evidence in the service treatment records of any headaches and that there was also no indication that the headaches had their onset in the military or were caused by any military event or activity.  

The Veteran is indeed competent to testify as to the observable aspects of headaches.  As headaches are a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  The Board notes that the Veteran has consistently reported that the onset of his headaches was in 2005 after he was hit by mortar.  Therefore, the Board finds that the Veteran's statements concerning the presence and 2005 date of onset of his headaches to be credible, thereby providing highly probative evidence in support of his claim.  

Regarding the November 2010 VA opinion, the Board observes that while the Veteran's history was noted in the introduction of the examination report, the examiner did not address the Veteran's reported onset of headaches in 2005 in rendering her negative nexus opinion.  Instead, she relied upon the absence of any corroborating evidence in the Veteran's service treatment records.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Because the November 2010 VA examiner did not address the Veteran's lay statements regarding the in-service onset of his headaches, the examiner's nexus opinion is of limited probative value.  

In light of the Veteran's credible account of having headaches since being hit by mortar and losing consciousness during service and the current diagnosis of tension headaches, and resolving doubt in the Veteran's favor, the Board finds that the headache disability had its onset as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for headaches is warranted.  The competent evidence of record shows that the Veteran's headache disability had its onset during his period of active service.  Therefore, the Board concludes that headaches were incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that headaches were incurred in service and the Veteran's claim for service connection for headaches is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Respiratory Disability 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran contends that his current respiratory disability is related to his exposure to asbestos during his period of service.  Specifically, he asserts that he was involved in removing asbestos and materials containing asbestos from his ship during service.  

Service treatment records show that in April 1995, the Veteran was exposed to asbestos in his glove bag removal duties.  Additionally, periodic health evaluations of the Navy asbestos medical surveillance program dated in August 1995 and June 1996 indicate that the Veteran was directly exposed to asbestos fibers, specifically, fiber glass, in his job.  Therefore, the Board concedes that the Veteran was exposed to asbestos in service.  

Service treatment records for all of the Veteran's periods of service are negative for any complaints or treatment for any respiratory disability.  In his June 1996 periodic health evaluation of the Navy asbestos medical surveillance program, the Veteran denied having any chest illnesses, coughs, sputum or phlegm from his chest, chest wheezing, shortness of breath, asbestosis, asthma, black lung, bronchitis, emphysema, heart disease, lung cancer, silicosis, or chest surgery.  He reported that he smoked 1.5 packs of cigarettes per day and that he had smoked since he was 13 years old.  At the Veteran's most recent separation examination in September 2005, he made no respiratory complaints and was not found to have any respiratory abnormalities.  

In a September 2007 post-deployment assessment relating to the Veteran's deployment in the Persian Gulf in March 2005, the Veteran reported that his health had gotten worse during his deployment.  He indicated that he currently had difficulty breathing.  

In a post-service VA medical report dated in November 2007, the Veteran complained of sinus pressure with green discharge.  He was diagnosed with acute sinusitis.  

On VA examination in November 2007, the Veteran reported that his job in the Navy was as an asbestos abatement supervisor.  He stated that he was actively involved with removing asbestos and materials containing asbestos from his ship.  He also indicated that he smoked one pack of cigarettes a day and that he had started smoking in 1992.  He complained of getting short of breath when he was active and doing something physical, but stated that performing basic activities of daily living did not cause shortness of breath.  He reported a cough that was occasionally dry and and occasionally productive with yellow or thick clear mucus.  He also maintained that he was using an over-the-counter inhaler for asthma about 3 times a day.  He denied any exposure to asbestos outside the military.  A December 2007 pulmonary function test (PFT) spirogram was normal and revealed no immediate significant improvement with inhaled bronchodilator.  TLC was within normal range, FRC (TGV) was mildly decreased, and RV was severely decreased.  Single breath diffusing capacity was normal.  A chest x-ray indicated no evidence for asbestos exposure.  There was a nonspecific left axillary calcified lymph node.  The examiner concluded that the Veteran had probable asbestos exposure with no evidence of asbestosis.  She stated that since there was no diagnosis of asbestosis or evidence of a chronic lung disease caused by asbestos exposure, no opinion regarding etiology was necessary.  

At a November 2010 VA examination, the Veteran complained of tightness of the chest and shortness of breath.  He reported that he had been having these problems since he was on active duty in 1993 when he worked in an insulation shop on a ship removing asbestos and insulating pipes.  He stated that he wore a Hepa filter when he worked with fiber glass after his symptoms developed during service but that prior to his symptoms starting in service, he did not wear any filters.  He maintained that he did have a mask to use when he was removing asbestos, but he would sometimes take the mask off in the engine room because it was too hot.  He denied any treatment for respiratory complaints.  He indicated that he had always had chest tightness and shortness of breath with a panic attack.  He reported that he felt chest tightness just sitting and watching television or when he stood up from a chair.  He stated that the tightness would last 2 to 10 minutes and then go away on its own.  He indicated that he was a smoker and that he smoked a pack of cigarettes per day.  The examiner found that a diagnosis was not possible because the Veteran canceled his CT and PFT appointments.  She stated that since there was no respiratory diagnosis, an opinion regarding etiology was not possible.  

With regard to service connection for a respiratory disability on a direct basis, the Board reiterates that although there was evidence of asbestos exposure in service, the Veteran's service treatment records were found to be negative for any complaints, diagnosis, or treatment of any respiratory disability.  In addition, sarcoidosis was not shown to a compensable degree within one year following the Veteran's discharge from service, for any period of active service.  

Moreover, the Board notes that at no time did any of the Veteran's treating providers find that his sinusitis was due to his period of service, to include asbestos exposure.  The November 2010 VA examiner was unable to provide a diagnosis or an opinion regarding the etiology of the Veteran's respiratory disability because the Veteran failed to comply with his respiratory testing.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 
  
The Board acknowledges the Veteran's contentions regarding his respiratory disability.  The only evidence supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of respiratory disabilities.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, shortness of breath and chest tightness can have many causes and require medical testing to diagnose and medical expertise to determine the etiology of the shortness of breath and chest tightness.  Thus, the lay assertions as to the diagnosis and etiology of his claimed respiratory symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's respiratory disability was not shown in active service or for several years thereafter, and his currently diagnosed sinusitis has not been shown by competent medical evidence to be etiologically related to his active service, to include asbestos exposure.  In addition, as the Veteran's respiratory disability has been diagnosed as sinusitis, and hence, has been attributed to a diagnosed respiratory disorder, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for a respiratory disability is not warranted on any basis. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

TBI

Service treatment records for all of the Veteran's periods of service are negative for any complaints or treatment for TBI.  At the Veteran's most recent separation examination in September 2005, he made no complaints about his head or cognitive abilities and was not diagnosed with any TBI.  However, service treatment records do confirm that the Veteran was attacked and hit by mortar during his period of service in Iraq in April 2005.  

In a September 2007 post-deployment assessment relating to the Veteran's deployment in the Persian Gulf in March 2005, the Veteran reported that his health had gotten worse during his deployment.  He indicated that he currently had difficulty remembering.  

Post-service VA medical records dated from May 2008 to December 2008 show that the Veteran received intermittent treatment for mild TBI.  In a May 2008 TBI screening, the Veteran reported that immediately after experiencing a blast or explosion during deployment, he lost consciousness, was dazed and confused, and did not remember the event.  He also maintained that he started experiencing memory problems or lapses, balance problems or dizziness, sensitivity to bright light, irritability, headaches, and sleep problems.  

An August 2008 VA speech pathology consultation revealed that the Veteran had a cognitive status profile with comprehension in the low average range.  His memory, calculations, and similarities were in the mild range of impairment, and all other areas were in the average range.  The pathologist recommended that the Veteran continue to use his phone to aid in his memory and found that his symptoms were more likely related to posttraumatic stress disorder (PTSD) than any true cognitive residual.  

On VA examination in February 2009, the Veteran reported that while he was in Iraq in April 2005, a rocket blew up approximately 15 feet away from him and knocked him to the ground.  He stated that he had bleeding coming out of his right ear and that he thought he lost consciousness for "a little bit."  He maintained that he was put on 3 days of rest and then released back to duty.  He indicated that this was partially for psychological reasons because he was unable to sleep.  He reported being very anxious and having a headache.  The Veteran also stated that after the blast, he had confusion, floaters in his vision, trouble seeing at night, and being bothered by bright lights at night.  Regarding the severity of his initial injury, the Veteran maintained that the field medics had told him that he had a concussion and that his pupils were different sizes.  The examiner found that the severity of the initial injury was mild.  She noted that the Veteran had been extensively evaluated by the polytrauma team at the Huntington VA medical center until January 20, 2009, when he was discharged from the clinic.  She observed that on initial evaluation, it was felt that the Veteran might have had a mild TBI, but after more thorough evaluations, his symptoms were attributed to PTSD, and no TBI diagnosis was made.  The examiner emphasized that the official diagnosis in the January 2009 evaluation was that of a historical concussion, and the Veteran's current symptoms were found likely related to PTSD, chronic pain, and history of alcohol abuse.  Based on a review of the neuropsychiatric/polytrauma evaluation and after an examination of the Veteran, the examiner opined that the Veteran's symptoms were secondary to PTSD, chronic pain, and alcohol use.  She explained that it was impossible to distinguish which symptoms were associated with PTSD, chronic pain, and alcohol use.  She also noted that the Veteran had been discharged from the polytrauma team because he did not have a diagnosis of TBI.  

In an April 2009 SSA examination, the Veteran was diagnosed with severe PTSD, postconcussive syndrome, and degenerative joint disease of the lumbar spine.  The physician noted that the Veteran had suffered significant trauma which had resulted in severe PTSD accompanied by a closed head injury with postconcussive syndrome.  The physician also indicated that the Veteran had very poor recent and long-term memory.  

On VA examination in November 2010, the examiner offered the Veteran an evaluation with a specialist for psychological or neuropsychological conditions, but he refused.  The Veteran stated that he was told by the VA that his symptoms were due to PTSD but that he was told by SSA that his symptoms were due to TBI.  The examiner noted that the Veteran denied any current signs or symptoms and had refused a referral for evaluation with a specialist.  Therefore, as there was no diagnosis or claimed condition, the examiner found that no opinion was needed.  

The Board notes that the Veteran refused further referral for evaluation with a specialist at his November 2010 VA examination in regards to his claimed TBI.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board acknowledges the Veteran's claim that SSA had found that the Veteran's symptoms were due to TBI.  However, the Board observes that VA is not bound by the findings of disability or unemployability made by other agencies, including the SSA.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Additionally, although the VA polytrauma team initially thought that the Veteran's neuropsychological symptoms were due to mild TBI, upon further extensive evaluation, his symptoms were instead attributed to PTSD (for which the Veteran is already service-connected), chronic pain, and history of alcohol abuse.  The Veteran was even discharged from the polytrauma clinic because he did not have a diagnosis of TBI.  The lack of a diagnosis of TBI was further confirmed by a February 2009 VA examiner and an April 2009 physician who diagnosed the Veteran with severe PTSD accompanied by a closed head injury with postconcussive syndrome.    

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the Veteran has current subjective complaints that have not been attributed to a clinical diagnosis or underlying disability (other than his already service-connected PTSD) and as such, do not constitute a disability for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  In the absence of a chronic pathological process associated with the Veteran's neuropsychological complaints following service (other than his already service-connected PTSD), there is no reasonable basis to establish service connection.

While the Veteran is competent to describe symptoms, as a layperson, he has not shown that he has specialized training sufficient to render a diagnosis for or determine the etiology of his neuropsychological complaints as such requires medical testing and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the Board finds the VA examiner and VA physicians' findings to be of greater probative value in this regard.  

Accordingly, in the absence of objective evidence of a current disability during 
the period of the claim, service connection for TBI is not warranted on any basis and must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a bilateral knee disability, to include as due to undiagnosed illness, is denied.  

Service connection for a bilateral arm/elbow disability, to include as due to undiagnosed illness, is denied.  

Service connection for a gastrointestinal disability, to include as due to undiagnosed illness, is denied.  

Service connection for headaches is granted.  

Service connection for a respiratory disability, to include as due to asbestos exposure and as due to undiagnosed illness, is denied.  

Service connection for TBI is denied.  


REMAND

Additional development is needed prior to further disposition of the claim for service connection for a right wrist disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The Veteran contends that he began to have joint pain in 1993 during his period of service.  Service treatment records reveal that in June 1994, the Veteran reported right wrist pain.  He was diagnosed with and treated for right lateral wrist strain.  On separation examination, the Veteran made no complaints regarding his wrists, but the examiner noted that the Veteran had undergone nerve repair surgery for the right wrist and that this had existed prior to enlistment.  The wrist disability was not considered disabling.  

On VA examination in November 2010, the Veteran was diagnosed with bilateral wrist tendonitis.  The examiner noted the Veteran's account that his joint pain had begun in 1993, but found that there was clearly no evidence of this in the service treatment records.  She reported that there was no indication of joint pain in the records until 2007.  The examiner opined that there was no evidence that the Veteran's wrist pain that developed in 2007 was caused by his period of service.  However, the Board finds that the November 2010 VA examiner's medical opinion was based on the inaccurate factual premise that there was no evidence of complaints of wrist pain during service.  The Veteran's service treatment records actually reflect treatment for right wrist strain in June 1994, and there is a notation of a possible preexisting right wrist disability on separation.    

Thus, in order to make an accurate assessment of the Veteran's entitlement to service connection for his right wrist disability, it is necessary to have a medical opinion discussing whether his disability had its onset in service or was aggravated therein, based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The examiner should consider the Veteran's lay statements regarding report of in-service injury or continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that a VA addendum opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  A special effort should be made to obtain the report of the reported preservice right wrist surgery and all other records of treatment received by the Veteran for a right wrist condition prior to his service entrance in December 1992. 

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.


2.  Arrange for the VA examiner who examined the Veteran in November 2010 to review the Veteran's claims file and render an addendum opinion.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.    

The examiner should address the following: 

(a)  Whether it is at least as likely as not that the Veteran has a current right wrist disability; and, if so; 

(b)  Whether any preexisting  right wrist disability was clearly and unmistakably aggravated (permanently worsened) beyond the natural progression of the disease as the result of, or during, the Veteran's active service from May 1991 to October 1991, from December 1992 to June 1996, or from January 2005 to October 2005; or

(c) Whether it is at least as likely as not that any such diagnosed right wrist disability is directly related to service, to include June 1994 treatment for right lateral wrist strain.  

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  If the November 2010 VA examiner is not available, arrange for another similarly situated physician to review the Veteran's claims file and render the addendum opinion.  If it is determined that additional examination is needed to make a response, such examination should be scheduled.  The rationale for any opinions expressed should be provided.  
 
3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


